Citation Nr: 0304435	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  98-12 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a scar, residuals 
of an injury to the right anterior thigh, Muscle Group XIV, 
currently evaluated as 10 percent disabling.

2.  Evaluation of osteoarthritis of the lumbar spine, 
currently evaluated as 10 percent disabling.

(The claim regarding an evaluation of traumatic arthritis of 
the right knee, evaluated as 10 percent disabling from August 
26, 1997, and 20 percent disabling from June 16, 2000, will 
be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947, from April 1951 to April 1955, and from July 
1955 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 RO decision that denied the veteran 
an increase in a 10 percent rating for a scar, residuals of 
an injury of the right anterior thigh, Muscle Group XIV, with 
degenerative joint disease of the right knee.  In May 2000, 
the Board remanded the case to the RO so that the veteran 
could be afforded a RO hearing.  In June 2000, the veteran 
presented testimony at a RO hearing.  By an April 2001 RO 
decision service connection was granted for osteoarthritis of 
the lumbar spine, and a 10 percent rating was assigned as of 
August 26, 1997.  The veteran also appeals this decision to 
the Board.  In October 2002, the veteran was scheduled for a 
Travel Board hearing.  The record shows that he presented at 
the time of the hearing but left without testifying.  There 
is no evidence on file showing that he wants to reschedule 
his hearing; as such, the Board will proceed with appellate 
review of his case.

The main body of the present Board decision concerns the 
veteran's claim for higher ratings for:  1) a scar and muscle 
damage to the right thigh, and 2) arthritis of the 
lumbosacral spine.  The Board is not, at this time, 
considering the claim for a higher rating for traumatic 
arthritis of the right knee.  Rather, the Board is 
undertaking additional development on that claim pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing the 
claim.


FINDINGS OF FACT

1.  The veteran has a moderate injury of the right thigh with 
a residual scar of the right anterior thigh which is 
essentially asymptomatic (i.e. well-healed and non-tender).

2.  The veteran's osteoarthritis of the lumbosacral spine is 
productive of moderate functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a scar, 
residuals of an injury to the right anterior thigh, Muscle 
Group XIV, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.73, Diagnostic Code 5314, § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (effective prior to August 
30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (effective August 30, 2002).

2.  The criteria for a higher rating, to 20 percent, for 
osteoarthritis of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from February 1946 to 
August 1947, from April 1951 to April 1955, and from July 
1955 to February 1970.

In November 1969, the veteran sustained a contusion and 
avulsion injury of the right thigh, leg, and abdomen.  
Following the injury, it was noted that he had residual 
weakness and a loss of muscle mass of the right quadriceps. 

A January 1970 Medical Board examination report shows the 
veteran sustained an avulsion injury of the right thigh.  His 
soft tissue skin graft was healing as were contusions of the 
upper leg and knee. 

By a March 1970 RO decision, service connection for a scar of 
the right anterior thigh, Muscle Group XIV was granted; and 
the veteran was assigned a 10 percent rating for a scar of 
the right anterior thigh.

A July 1970 consultation examination report shows that the 
veteran sustained deep avulsions of the anterior right thigh, 
involving skin, fat, and muscle.  It was noted that he had 
sustained no fractures.  His soft tissue defects of the right 
thigh required skin grafting, and the rest of his injuries 
healed spontaneously.  X-rays of his right leg failed to show 
any bony injury or retained foreign bodies.  On physical 
examination, he had a slightly depressed scar about the 
anterior aspect of the right mid-thigh, which measured 12 by 
5 inches.  It was noted that the defect had filled out very 
well, with the depression of the skin graft surface being 
only about 5 millimeters deep, at its deepest point.  The 
involved muscles included the vastus medialis of the 
quadriceps and possibly also the sartorius.  Muscle strength 
and mobility of all joints were surprisingly normal, with 
only a slight loss of quadriceps strength (extension of the 
knee).  The veteran did not walk with a limp, but complained 
of chronic swelling of the right ankle and lower leg.  On 
examination, there was no demonstrable swelling of the leg; 
however, accumulation of the intraarticular fluid was noted, 
and the fluid was aspirated.  The donor sites of skin had 
healed well.  The impressions were an avulsion of skin and 
fat of the right quadriceps muscle with slight residual 
weakness of the quadriceps.  

An October 1988 VA examination report shows that the veteran 
complained of pain in the right anterior thigh over the 
quadriceps region, right knee, and right calf.  It was noted 
that the veteran had intermittent muscle spasms of the right 
quadriceps and right calf musculature (mainly nocturnal 
myoclonus).  He said he had intermittent discomfort of the 
right thigh and right calf upon ascending and descending 
steps or stairs, and had intermittent swelling of the right 
knee joint.  It was noted he was on Motrin.  He denied any 
symptoms of the donor site.  On examination, he had a healed 
scar of the right anterior thigh with depigmentation and 
anesthesia.  There was no evidence of quadriceps weakness, 
and no evidence of foot drop.  The final diagnoses were:  
multiple lacerations involving the right thigh and residual 
damage to muscle group 14, with a nonsymptomatic donor site 
scar of the right thigh. 

A July 1995 VA examination report shows that the veteran 
reported that since his inservice accident, he could not 
squat or sit more than 2 minutes, due to pain.  He said he 
was unable to run; he said he had to go up and down stairs 
slowly; and he said it was almost impossible for him to climb 
ladders.  On objective examination, his scar of the right 
anterior thigh measured 28 centimeters in length and 13.5 
centimeters in width.  The scar was described as well-healed, 
non-tender, and the same color as the surrounding skin.  It 
was noted that Muscle Group 14 was penetrated but that there 
was no tissue loss, adhesions, or damage to the tendons, 
bones, joints, or nerves; and there was no evidence of pain 
or muscle herniation.  The impression was an old injury to 
the right anterior thigh with a skin graft which was well-
healed.  

A July 1995 VA scars examination shows that the veteran's 
scars were negative for symptomatology.

A March 1998 VA muscles examination report shows that the 
veteran reported he had constant pain down the right leg, 
starting up in the hips and thigh, which radiated down to the 
foot.  He said he did not like to take any pain medication as 
it did not work.  He said he used a walker on occasion due to 
leg buckling.  He said his leg would collapse at the knee 
unpredictably so that he could not longer work on his roof or 
other dangerous areas.  On physical examination, it was noted 
that the right thigh wound site was essentially unchanged 
since the prior compensation examination.  The scar on the 
anterior right thigh was 28 centimeters long and 
approximately 14 centimeters wide with variation over the 
scar.  It was noted that the scar was well-healed and was 
numb to light touch because of skin grafting.  The effected 
muscle group was Muscle Group 14.  It was noted that his 
muscle strength was 5/5.  The diagnoses included a service-
connected wound of the right thigh with subsequent loss of 
range of motion of the right knee, right thigh, and foot.

In August 1998, the RO received pictures of the veteran 
showing his right leg skin graft. 

In a June 2000 statement, R.L.M., Jr., M.D., indicated that 
the veteran reported he had discomfort of the right lower 
extremity, particularly in the knee area.  On examination, 
there did not appear to be any evidence of loss of muscular 
bulk about the paraspinal muscles of the thoracic and lumbar 
areas.  It was noted that the veteran had a large area of 
skin graft on the anterior aspect of the right thigh.  The 
skin graft measured 28 centimeters in length and 14 
centimeters in width (at the widest portion).  There was a 
little deficit in the medial upper quadriceps group.  He 
ambulated with a right antalgic gait.  It was noted he had 
difficulty taking on and off his clothes for the examination 
due to loss of range of motion of the knee.  On forward 
flexion, he could bring his fingertips to about 10 inches 
from the floor.  He could laterally bend and touch his 
fingertips to the distal femurs.  He could rotate pretty well 
(i.e. 95 to 100 percent of full range of motion).  His 
extension was 10 degrees.  He had tenderness of the superior 
medial right buttocks.  He had no significant tenderness 
about the greater sciatic notch on either side.  The 
diagnostic impressions included lumbosacral spine 
osteoarthritis without evidence of radiculopathy. 

At a June 2000 RO hearing, the veteran testified that he had 
back and right knee problems, including pain.  With regard to 
his right thigh wound he said he had bone pain.  The 
veteran's representative indicated that the veteran was 
deserving of a separate rating for right knee arthritis. 

In a November 2000 statement, R.L.M., Jr., M.D., indicated 
that an examination of the veteran revealed he tended to walk 
with a slight list to the right side, and a slight antalgic 
gait on the right side.  It was noted he had a right 
thoracolumbar curvature, which was not a true idiopathic 
scoliosis but a positional scoliosis secondary to the 
shortening of the right lower extremity.

A February 2001 VA spine examination report shows that the 
veteran reported having constant weakness and stiffness of 
the back.  He said that his pain was an 8 on a scale from 1 
to 10.  He said his pain was worse with weather changes or in 
the rain.  He said he did not take medication.  When he 
walked a quarter of a mile, he said, his condition worsened, 
and was better with rest.  He said he had very little 
limitation of motion; in other words, he said he had full 
motion of the lumbar spine with mild pain.  It was noted he 
used a cane intermittently, and had not undergone any 
surgery.  With respect to his functional assessment, he said, 
his daily activities and his occupation were affected.  On 
examination, he had very mild pain on forward flexion from 0 
to 60 degrees, and medium pain from 60 to 95 degrees.  On 
backward extension, he had mild pain from 0 to 30 degrees.  
On rotation to the right side, he had no pain from 0 to 35 
degrees; and he had pain from 35 to 40 degrees.  On left 
lateral flexion from 0 to 40 degrees, he had no pain.  On 
right and left rotation to 35 degrees, he had no pain.  In 
sum, it was concluded that there was evidence of painful 
motion of the spine, with more pain from 60 to 95 degrees on 
forward flexion and on right flexion from 35 to 40 degrees.  
There is also evidence of weakness.  Postural abnormalities 
were positive.  There was no muscular atrophy of the back.  
The diagnosis was traumatic degenerative joint disease of the 
lumbar spine secondary to an injury to the right thigh and 
pelvic bones. 

In December 2002, the Board informed the veteran of the 
recent changes to the regulations regarding how skin 
conditions and degenerative disc disease are evaluated.  He 
responded that had no further evidence or argument to 
present. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the RO 
decisions which assigned him ratings for his scar and muscle 
damage of the right anterior thigh and arthritis of the 
lumbar spine.  The Board concludes that the RO's decisions, 
and the numerous supplemental statements of the case and 
letters sent to the veteran over the years informed him of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has met 
its duty to inform the veteran.  VA has given the veteran and 
his representative every opportunity to present argument in 
support of his pending claims. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In an effort to further develop the veteran's 
claim, the Board twice remanded the case to the RO.  The RO 
has requested all relevant records, and he has been afforded 
numerous VA examinations to determine the extent of his 
disabilities.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claims.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claims.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155. 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Rating Criteria  

Muscle Injury

Muscle Group XIV is rated under Diagnostic Code 5314.  Muscle 
Group XIV involves the anterior thigh group.  The function of 
this muscle group is extension of knee, simultaneous flexion 
of hip and flexion of knee, tension of fascia lata and 
iliotibial (Maissat's) band, acting with XVII in postural 
support of body, and acting with hamstrings in synchronizing 
hip and knee.  The muscles involved include the sartorius, 
the rectus femoris, the vastus externus, the vastus 
intermedius, the vastus internus, and the tensor vaginae 
femoris.  A slight injury is evaluated as 0 percent 
disabling; a moderate injury is evaluated as 10 percent 
disabling; a moderately severe injury is 30 percent 
disabling; and a severe injury is evaluated as 40 percent 
disabling and is the highest rating available under 
Diagnostic Code 5314.  38 C.F.R. § 4.73, Diagnostic Code 
5314.

Under the governing regulation, 38 C.F.R. § 4.56, "slight" 
disability results from a simple wound of muscle without 
debridement, infection or effects of laceration.  The record 
must show a wound of slight severity or relatively brief 
treatment and return to duty, healing with good functional 
results, and no consistent complaint of the cardinal symptoms 
of muscle injury or painful residuals.  Objective findings 
should include minimal scar and no evidence of fascial defect 
or of atrophy or of impaired tonus.  There should be no 
impairment of function and no retained metallic fragments.  
38 C.F.R. § 4.56.

"Moderate" disability results from through and through or 
deep penetrating wounds of relatively short track, without 
residuals of debridement or of prolonged infection.  The 
record must show hospitalization for treatment of a wound and 
consistent complaints from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include evidence of 
linear or relatively small scars indicating the relatively 
short track of the missile through muscle tissue.  There 
should be signs of some loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of diminished 
power or fatigue in comparative tests.  38 C.F.R. § 4.56.

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  The record must show a 
prolonged hospitalization for treatment of a wound of a 
severe grade, as well as consistent complaints of the 
cardinal symptoms of muscle wounds and evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  Objective findings should include 
scar evidence of the missile track through important muscle 
groups.  There should be loss of deep fascia, or loss of 
muscle substance, or loss of normal firm resistance of 
muscles when compared with the sound side.  Tests of the 
strength and endurance of the muscle groups involved when 
compared to the sound side should show positive evidence of 
impairment.  38 C.F.R. § 4.56.

"Severe" disability results from through and through or deep 
penetrating wounds with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The record must show a history and 
complaints similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of the missile.  Palpation should demonstrate 
moderate or extensive loss of deep fascia or of muscle 
substance.  There may be soft or flabby muscles in the wound 
area, and the muscles may not swell or harden normally in 
contraction.  Tests of strength and endurance may show 
positive signs of severe impairment of function.  Adaptive 
contraction of opposing groups of muscles or adhesion of scar 
tissue to bone in an area where bone is usually protected by 
muscle is indication of severe disability.  38 C.F.R. § 4.56.
 
Scars

Prior to August 30, 2002, scars were evaluated as following:  
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater. Note (1):  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002). 

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See § 4.68 of this part on the 
amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002). 

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805  (effective 
August 30, 2002).

Since there was a change in law during the pendency of this 
appeal, the Board must apply the version of the law that is 
more favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Lumbosacral Spine

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

A lumbosacral strain is rated 0 percent disabling when there 
are slight subjective symptoms, only.  A 10 percent rating 
requires that there be characteristic pain on motion.  A 20 
percent rating requires that there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

The code pertaining to degenerative disc disease is not for 
application as the veteran does not have this condition.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Finally, in increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use. 



Claim #1

A review of the claims file shows that in November 1969, the 
veteran sustained a deep avulsion injury to the right thigh.  
As treatment, he underwent a skin graft to the right thigh.  
In the weeks after his injury, it was noted he had residual 
weakness and loss of muscle mass of the right quadriceps.  In 
January 1970, he underwent a Medical Board examination and it 
was noted that his injuries including skin graft and 
contusions were healing.  A July 1970 consultation 
examination report shows that the veteran had a slightly 
depressed scar which measured 12 by 5 inches.  It was noted 
that the residual defect had filled out very well, leaving a 
depression which was only 5 millimeters deep in the deepest 
portion.  It was noted that there had been muscle involvement 
and that surprisingly he had normal muscle strength and joint 
mobility.  The impression was an avulsion of the skin and fat 
of the right quadriceps muscle with slight residual weakness 
of the quadriceps.

On examination in October 1988, the veteran complained of 
pain over the right anterior thigh.  On examination, he had a 
healed scar of the right anterior thigh with depigmentation 
and anesthesia.  There was no evidence of quadriceps 
weakness.  The final diagnoses were multiple lacerations 
involving the right thigh with residual damage to Muscle 
Group XIV with a nonsymptomatic donor site scar of the right 
thigh.  

On a VA muscles examination in July 1995, it was noted that 
the veteran's right thigh scar was well-healed, non-tender, 
and the same color as the surrounding skin.  It was noted 
that while Muscle Group 14 had been penetrated, there was no 
tissue loss, damage to the tendons, bones, joints, or nerves, 
muscle herniation, or pain.  The impression was an old injury 
to the right anterior thigh with a well-healed skin graft.  A 
July 1995 VA scars examination reflected that the veteran's 
scars were "negative," i.e., asymptomatic.

A March 1998 VA muscles examination report shows that the 
veteran's right thigh wound was essentially unchanged from 
the prior compensation examination.  It was noted that while 
there was variation over the scar, such was well-healed and 
numb to the light touch (as it was a skin graft).  It was 
noted that muscle strength was 5/5.  

According to medical statements dated in June and November 
2000, R.L.M. Jr., M.D., indicated that there was little 
deficit in the medial upper quadriceps group. 

In sum, with regard to any residual muscle damage it is 
acknowledged that the veteran sustained a deep avulsion to 
the right thigh, and Muscle Group 14 was penetrated.  
Notably, however, the medical evidence from the 1990s onward 
consistently show no tissue loss, damage to the tendons, 
bones, joints, or nerves.  Some residual mild weakness has 
been noted as has normal muscle strength of 5/5.  

There is no evidence on file that supports the assignment of 
a higher rating, to 30 percent, under Diagnostic Code 5314.  
As stated above, a 30 percent rating requires a moderately 
severe disability, which is not present in the instant case.  
There is no evidence that the veteran underwent prolonged 
hospitalization for treatment of his right thigh wound.  
There is no evidence of loss of deep fascia, muscle 
substance, or loss of normal firm resistance of muscles when 
compared with the sound side.  38 C.F.R. § 4.56.  In fact, it 
has been repeatedly noted that while Muscle Group XIV was 
penetrated, no residual tissue loss exists.  Further, it has 
been remarked that he had no damage to the bones, joints, or 
nerves.  As such, a higher rating is not for application 
under Diagnostic Code 5314 for increased muscle impairment.  

It is noted that the current 10 percent rating adequately 
compensates the veteran for a deep avulsion with penetration 
to Muscle Group XIV, with moderate muscle impairment 
including fatigue, fatigue-pain, and weakness.  38 C.F.R. 
§ 4.40, 4.59.

With regard to the veteran's residual scar, such has been 
consistently described as well-healed, and essentially 
asymptomatic.  As such, a higher rating under the old scar 
codes is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (prior to August 30, 2002).  Further, with 
regard to the newly revised codes it is noted that the 
veteran's scar of the right thigh is well-healed, superficial 
(i.e. no more than 5 millimeters deep), sizable (but not 144 
square inches or more), and not productive of any limitation 
of motion.  Thus, a higher rating under the newly revised 
codes is not warranted.  It is acknowledged that some 
numbness and depigmentation has been occasionally noted; 
however, such symptoms are not productive of a higher rating 
under the new or old codes.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7803, 7805 (effective August 30, 2002).  In 
sum, a separate rating for the veteran's scar is not 
warranted.  

The veteran's claim for an increased rating for a scar, 
residuals of an injury to the right anterior thigh, Muscle 
Group XIV, is denied.

Claim #2

A review of the evidence shows little examination or 
treatment for low back problems in the 1990s.  A June 2000 
statement from R.L.M., Jr., M.D., shows that the veteran had 
lumbosacral spine osteoarthritis without evidence of 
radiculopathy.  In a November 2000 statement, it was noted 
that the veteran had a right thoracolumbar curvature, which 
was not a true idiopathic scoliosis but a positional 
scoliosis secondary to shortening of the right lower 
extremity.  The veteran was examined for VA compensation 
purposes in February 2001, at which time he reported having 
constant weakness and stiffness of the back, as well as pain.  
On examination, he had forward flexion from 0 to 95 degrees 
with pain.  On backward extension he had pain from 0 to 30 
degrees.  On rotation, he had no pain from 0 to 35 degrees, 
and pain from 35 to 40 degrees.  It was also noted that there 
was evidence of weakness.  Postural abnormalities were 
positive and there was no muscular dystrophy.  The diagnosis 
was traumatic degenerative joint disease of the lumbar spine. 

Despite the veteran's assertions to the contrary, there is no 
objective evidence that pain on use or during flare-ups 
results in more than moderate limitation of function of the 
low back, and thus an evaluation higher than 20 percent may 
not be assigned under Diagnostic Codes 5003, 5010, 5292.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

None of the aforementioned evidence shows that the veteran 
has a lumbosacral strain or disc problems; as such, a higher 
rating is not for application under Diagnostic Codes 5293 or 
5295. 

Consideration of whether the veteran is entitled to a 
"staged" rating for his service-connected condition as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) has been made.  The Board finds, however, that the 
veteran's service-connected arthritis of the lumbosacral 
spine is not shown to have warranted the assignment of more 
than a 20 percent rating during the entire course of this 
appeal.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 C.F.R. § 4.3.

All Claims

The Board, in reaching the conclusions above, has considered 
the veteran's written statements.  However, while a laymen 
can attest to the visible symptoms or manifestations of a 
disease or disability, his belief as to its etiology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
regarding medical knowledge.  See Bostain v. West, 11 Vet. 
App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  To 
the extent that he has advanced competent statements, the 
more probative evidence consists of the medical evidence 
prepared by skilled, unbiased professionals.  At this time, 
there is no competent evidence of increased disability of the 
right thigh (scar or muscle impairment) or back.  The most 
probative evidence establishes that the current ratings 
sufficiently compensate the veteran for his impairment.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the veteran's scar and muscle damage of the 
right thigh or arthritis of the back have recently required 
hospitalization; rather, it appears that he receives only 
intermittent outpatient treatment.  It is acknowledged that 
his service-connected disabilities may well cause some 
impairment in his daily activities and may prevent him from 
working in a job that is physically demanding (like roofing); 
however, there is nothing to distinguish his case from the 
cases of numerous other veterans who are subject to the 
schedular rating criteria for low back disabilities.  In any 
event, the Board, in the first instance, may not assign an 
extraschedular rating.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  However this does not preclude the Board from 
concluding, on its own, or concurring with the RO, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); VAOPGCPREC 6-96.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's claims and, thus, 
the rule is inapplicable.

							CONTINUED ON NEXT PAGE


ORDER

An increased rating for a scar, residuals of an injury to the 
right anterior right thigh, Muscle Group XIV, is denied.  

A 20 percent rating for osteoarthritis of the lumbar spine is 
granted subject to the regulations governing the payment of 
monetary awards.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

